United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-41621
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SERGIO MURCIA,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-180-1
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Sergio Murcia appeals his sentence following a guilty plea

to possession of cocaine with intent to distribute.       Murcia

argues that the district court erroneously increased his offense

level pursuant to U.S.S.G. § 3B1.4. based on its determination

that Murcia gave drug funds to his minor daughter in an effort to

avoid detection of the offense.    We find no clear error in the

district court’s determination.     United States v. Powers, 168




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41621
                               -2-

F.3d 741, 752-53 (5th Cir. 1999); United States v. Edwards, 65

F.3d 430, 432 (5th Cir. 1995).

     AFFIRMED.